Citation Nr: 0102190	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $14,727.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
November 1957.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 1998 decision of the RO's 
Committee on Waivers and Compromises which denied the 
veteran's request for waiver of recovery of an overpayment of 
non-service-connected disability pension benefits in the 
amount of $14,727.  

The Board notes that the veteran requested a hearing at the 
RO before a member of the Board, but he failed to appear for 
the hearing which was scheduled for July 1998.  


FINDINGS OF FACT

1.  For the period of June 1996 through February 1998, the 
veteran was paid $14,727 in VA non-service-connected 
disability pension benefits based on his earlier report that 
he had no countable income from any sources.  However, 
beginning in May 1996 he was awarded Social Security 
Administration benefits in an amount which rendered him 
ineligible for VA pension.  The RO retroactively terminated 
the veteran's VA pension for the period of June 1996 through 
February 1998; this resulted in a $14,727 overpayment; and 
the veteran seeks waiver of recovery of that overpayment.

2.  The veteran was solely at fault in the creation of the 
overpayment of pension benefits by virtue of his failure to 
report his income from the Social Security Administration in 
a timely manner; fault on the part of the VA has not been 
shown.

3.  Recovery of the overpayment of pension benefits would not 
deprive the veteran of the ability to provide for life's 
basic necessities; failure to repay the debt would result in 
unfair gain to the veteran.

4.  Recovery of the overpayment would not defeat the purpose 
of pension benefits.

5.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.

6.  There are no other factors which would make recovery of 
the overpayment inequitable.


CONCLUSION OF LAW

Recovery of an overpayment of pension benefits in the amount 
of $14,727 would not be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1953 to 
November 1957.  

In October 1994, the veteran submitted a claim for VA non-
service-connected pension benefits.  On his application, he 
reported that he had no income from any sources and that for 
the 12-month period preceding the date of his claim he had 
annual income of $2,000 in wages (which he stated had ended 
in August 1994) and $6,000 in worker's compensation (which he 
stated had ended in February 1994).  

In a December 1994 decision, the RO determined the veteran 
was entitled to pension benefits.  

In a January 1995 letter, the RO notified the veteran of an 
award of pension benefits, effective from November 1994.  The 
RO informed him that his pension award was based on his 
countable annual income of $0 from October 1994 and that his 
payment must be adjusted whenever his income changed.  He was 
further told that he must notify the RO immediately if he 
received income from any source and that failure to provide 
prompt notice of any income change may create an overpayment 
which would have to be repaid.  Enclosed with the letter was 
VA Form 21-8768, which notified the veteran of his rights to 
receive VA payments and of his duty to report any income 
changes.  

In a February 1997 letter, the RO informed the veteran that 
the amount of money he received from the VA was based on many 
things and that changes in his income and dependency were the 
most important.  The RO reminded the veteran that he must 
immediately notify the RO if there was any change in his 
income which had not previously been reported, such as Social 
Security benefits.  He was informed that without prompt 
notification to the RO an overpayment may be created which he 
would have to repay.  

In May 1997, the RO requested the Social Security 
Administration (SSA) to furnish information from November 
1994 to the present concerning the veteran.  In June 1997, 
the SSA responded and furnished a computer-generated printout 
revealing that beginning in May 1996 the veteran was issued a 
monthly payment of $859 and a retroactive payment of 
$15,947.50 (for 1994 and 1995).  

In a June 1997 letter, the RO notified the veteran of a 
proposal to terminate his VA pension benefits, effective June 
1, 1996, on the basis that his income was excessive.  The RO 
stated that its action was based on verification from the SSA 
that he began receiving Social Security benefits in May 1996 
(his initial check represented a monthly payment plus a 
substantial retroactive payment).  The RO informed the 
veteran that termination of his benefits would result in an 
overpayment of benefits which he must repay and that it would 
not adjust his payments until after a due process period 
during which he could submit evidence showing that such 
adjustment should not be made.  (He did not submit any 
evidence to show that the termination was improper.)  

In a July 1997 statement, the veteran's representative 
indicated that in response to the RO's proposed termination 
of his pension benefits the veteran desired a waiver of 
recovery of those benefits on the basis of hardship.  It was 
noted that the veteran only received $900 per month in Social 
Security disability payments and that he paid in excess of 
$700 per month in rent alone, not including utilities, 
automobile expenses, food, and miscellaneous expenses.  It 
was noted that to repay the overpayment would be a severe 
hardship to the veteran.  

In a February 1998 letter, the RO notified the veteran that 
his VA pension benefits were retroactively terminated, 
effective June 1, 1996, due to the receipt of monthly Social 
Security benefits and a retroactive Social Security payment, 
which exceeded the maximum annual VA pension rate.  The RO 
informed the veteran that the action resulted in an 
overpayment of VA benefits.  

In an April 1998 decision, the RO's Committee on Waivers and 
Compromises denied the veteran's claim for a waiver of 
recovery of an overpayment of pension benefits in the amount 
of $14,727 on the basis that recovery would not be against 
equity and good conscience.  

In April 1998, the veteran's representative submitted a 
statement indicating the veteran's disagreement with the 
decision of the RO's Committee on Waivers.  It was emphasized 
that it would be an economic hardship for the veteran to 
repay the debt based on his current income level and that the 
veteran was not at fault for the creation of the debt because 
he was not cognizant of the appropriate VA rules and 
regulations.  With this statement, a financial status report 
was received, indicating the veteran had a total monthly 
income of $900 from Social Security, monthly expenses of $480 
for rent (no other monthly expenses were listed), assets 
consisting of an automobile valued at $18,000, and no listed 
installment contracts or other debts.  

In a June 1998 statement of the case, the RO indicated that 
the Committee on Waivers continued the denial of the 
veteran's request for waiver of recovery of the $14,727 
overpayment. 

In the veteran's June 1998 substantive appeal, it was argued 
by his representative that it would cause an undue hardship 
for the veteran to repay the debt.  

In a July 1998 brief in support of the veteran's appeal, the 
veteran's representative stated that repaying the VA debt 
would cause the veteran an undue financial hardship because 
he only received Social Security benefits which hardly 
enabled him to pay his rent, utilities, food, and other 
necessities of life.  It was further alleged the veteran did 
not have knowledge of VA regulations and believed he was 
legally entitled to both VA pension and Social Security 
benefits.  The representative concluded that it would be 
against equity and good conscience to require the veteran to 
repay his VA pension debt.  

II.  Analysis

The Board is satisfied that all relevant evidence has been 
properly developed in this case and that no further 
assistance is required to comply with the duty to assist.  
38 U.S.C.A. § 5103A, as added by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

Non-service-connected improved pension is a benefit payable 
by the VA to veterans of a period of war because of permanent 
and total disability.  Income eligibility for pension, and 
the amount of any pension payable, is determined by 
subtracting the veteran's countable annual income from the 
maximum annual pension rate.  The maximum annual pension rate 
is adjusted from year to year; the maximum annual rate of 
improved pension for a veteran was $8,246 effective from 
December 1995.  In determining the veteran's countable annual 
income, payments of any kind from any source shall be counted 
as income during the 12-month annualization period in which 
received unless specifically excluded.  Social Security 
benefits are included as income.  38 U.S.C.A. §§ 1503, 1521; 
38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273.  A veteran who 
is in receipt of pension must notify the VA of any material 
change or expected change in income which would affect his 
entitlement to receive, or the rate of, pension.  Such notice 
must be furnished when the veteran acquires knowledge that he 
will begin to receive additional income.  Where reduction or 
discontinuance of a running award of improved pension is 
required because of an increase in income, the reduction or 
discontinuance shall be made effective the end of the month 
in which the increase occured.  38 C.F.R. § 3.660.  

A review of the record shows that the veteran was paid VA 
pension benefits from June 1996 through February 1998 (and 
earlier than this period) on the basis of his report that he 
had $0 in countable income.  The veteran, however, began 
receiving Social Security benefits beginning in May 1996, and 
he did not furnish the RO prompt notification of this income, 
as required.  His initial check from the SSA included a 
monthly payment of $859 (which would recur) and a one-time 
retroactive payment of $15,947.50.  This income clearly 
exceeded the maximum annual limit for receipt of VA pension 
benefits.  Therefore, the Board finds that the RO properly 
retroactively terminated the veteran's pension effective June 
1, 1996.  For the overpayment period of June 1996 through 
February 1998, the veteran was paid a total of $14,727 in 
pension benefits when he was due $0, because he failed to 
report his Social Security income in a timely manner.  Thus, 
an overpayment of $14,727 was created.  The Board concludes 
that this overpayment amount was properly created because the 
veteran received benefits to which he was not legally 
entitled.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of an overpayment.  The RO 
Committee on Waivers concluded that the facts in this case do 
not show these mandatory bars to waiver in the veteran's 
case; however, the RO denied the veteran's claim for waiver 
on the basis that recovery of the overpayment would not be 
against equity and good conscience.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.963(a).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  38 
C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was solely at fault in the creation of the 
overpayment.  The RO notified him of his award of pension in 
January 1995, when he was also informed that his pension was 
based on no countable income and that he must promptly report 
any income changes to avoid an overpayment.  The RO again 
informed him in February 1997 of his duty to report any 
income changes.  The veteran began receiving Social Security 
disability benefits in May 1996, but he failed to inform the 
RO of this fact.  It was not until June 1997 that the RO was 
notified by the SSA of the veteran's actual receipt of Social 
Security benefits beginning in May 1996.  The veteran's 
representative argues that the veteran had no knowledge of VA 
rules and regulations and was not cognizant of his duty to 
report income changes.  The Board finds that the veteran was 
duly informed of his obligation to timely report income 
changes, yet he failed to promptly report his Social Security 
income which led to the creation of the overpayment in this 
case.  

There is no indication of any fault on the part of the VA in 
the creation of the overpayment, since prompt action was 
taken by the RO to terminate benefits upon learning of the 
veteran's Social Security income.  It is clear that the 
veteran's actions, or lack of action, caused the overpayment 
without any fault on the part of the VA.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
In that regard, a financial status report was received in 
April 1998.  He reported a monthly income of $900 from Social 
Security.  He related total monthly expenses of $480 for rent 
but did not list any other living expenses such as food, 
utilities, car or health insurance, or other miscellaneous 
expenses.  His only listed asset was an automobile, valued at 
$18,000.  He listed no installment contracts or other debts.  
His net monthly income exceeded his net monthly expenses by 
$420, but as noted the veteran did not list many necessary 
living expenses.  Even though the $14,727 pension overpayment 
is substantial, based on the income and expense information 
of record, it is concluded that recovery of the debt, over a 
reasonable period of time if necessary, would not deprive the 
veteran of life's basic necessities.  It has not been shown 
that financial hardship would result from recovery of the 
overpayment.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose of pension 
benefits would not be defeated as the veteran was not 
entitled to such benefits during the period of the 
overpayment.

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no entitlement.  The VA 
made payments of benefits based on income information 
furnished by the veteran.  The veteran took no action 
thereafter to promptly report income changes, as required.  
Under such circumstances, to allow him to retain the money 
which was paid would constitute unjust enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.

The record reveals no other factors which would make recovery 
of the overpayment inequitable.

In sum, recovery of the pension overpayment would not be 
against equity and good conscience, and thus waiver of 
recovery of the overpayment is not warranted.  The 
preponderance of the evidence is against the claim for 
waiver; thus the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $14,727 is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

